DETAILED ACTION
This is the first office action regarding application number 16/282173, filed on February 21, 2019. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on January 26, 2022 has been entered. Claims 1-11, 16-19 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on October 26, 2021. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 Consolidation device in claims 1, and 16 which is interpreted as laser as described in page 7 of the instant specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-11, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olga et al., WO 2014195068(hereafter Olga) and further in view of Wienberg, US20170252806 (hereafter Wienberg), Davidson et al., US7037382 (hereafter Davidson), Cecala et al., Dust Control Handbook for Industrial Minerals Mining and Processing RI 9689 REPORT OF INVESTIGATIONS/2012, Chapter 5(hereafter Cecala).
Regarding claim 16, 
“An additive manufacturing system comprising: a build platform configured to receive a particulate;” (Abstract teaches selective laser melting to produce workpiece from powder which corresponds to assistive manufacturing. Fig. 1 teaches plate 23 which receives powder.)

    PNG
    media_image1.png
    700
    689
    media_image1.png
    Greyscale

Fig. 1 of Olga teaches rotating build chamber
 “a particulate dispenser configured to deposit the particulate onto a central region of said build platform;” (Fig. 1 teaches powder container 30 with a metering slot 32. Page 3, paragraph 4 teaches “the powder bed can be built up uniformly by receiving a supply of powder radially from the center to the edge.”)
“a first actuator assembly configured to rotate said build platform about a rotation axis ….., the rotation axis extending through a center of said build platform;” (Fig. 1 teaches two motors M1 and M2 where motor M2 causes rotational movement in the direction of arrow 25, and both motors M1 and M2 can cause linear movement. Figure 1 also teaches the axis of rotation 29 extending through the center of build platform 23.)
“at least one recoater blade positioned adjacent said build platform, wherein said at least one recoater blade is fixed in position during rotation of said build platform and is configured to contact the particulate deposited on the central region of said build platform and to distribute the particulate across said build platform;” (Page 3, paragraph 4 teaches “a coater extending horizontally from the vertical axis to the wall, which coater is arranged behind the powder container in the direction of rotation. This causes the just added powder immediately can be made uniform to obtain a flat surface of the powder bed.” Hence, coater 33 is positioned adjacent to platform 2 and contacts and distributes the particles across the platform. Page 3, paragraph 2 further teaches “the powder distributor can advantageously be arranged stationary in the system. This eliminates the mechanical complexity of a rotatable and / or height-adjustable arrangement. Instead, the pot-shaped carrier is mounted movably both in its height and in its angular position about the axis of rotation and driven in a suitable manner.” Hence the coater can be fixed while the platform rotates. )
“and at least one consolidation device configured to consolidate at least a portion of the particulate to form a component as said at least one recoater blade distributes the particulate.” (Fig. 1 and 3 teaches laser 16 melting the powder to form workpiece 13 while coater 33 distributes the powder. Page 2, paragraph 5 teaches “the carrier is lowered continuously as the powder distributor rotates continuously. If these two movements are coordinated so that the lowering of the support during a rotation of the powder distributor by 360 ° is just a layer thickness, a continuous production for the workpieces to be produced can be achieved. This means that the processing by means of the laser is not interrupted in order to achieve a new position in the powder bed, but that the production of the powder bed and the production of the workpiece by means of the laser takes place simultaneously.”)
“a first actuator assembly configured to rotate said build platform about a rotation axis at a first speed,…; a second actuator assembly comprising an actuator and a shaft extending along the rotation axis, wherein said actuator is configured to rotate said shaft about the rotation axis at a second speed different from the first speed, and wherein said shaft is coupled to said build platform and configured to translate said build platform along the rotation axis upon rotation of said shaft;” (Olga teaches a spindle shaped drive with a mechanical coupling in page 3, paragraph 2. Fig. 1 teaches two motors M1 and M2 where motor M2 causes rotational movement of platform 23 in the direction of arrow 25 wherein the axis of rotation 29 is extending through the center of build platform 23. Additionally both motors M1 and M2 can cause linear movement. Here motor M2 corresponds to second actuator with shaft, motor M1 corresponds to first actuator. However, Olga does not explicitly teach motor M1 creating a rotary motion. 
Wienberg teaches motor 5 with gear 4 that is coupled to shaft 3 through external threading. This enables the shaft to move linearly up and down. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the technique of motor 5, gear 4, and threaded coupling as taught in Wienberg to move the rod 28 in Olga up and down. One of ordinary skill in the art would have been motivated to do so in order to “incrementally or continuously lower the construction platform” as taught in paragraph [10] in Wienberg. Moreover, since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
“and a particulate collection system, the particulate collection system comprising a gutter surrounding said build platform, and at least one paddle positioned in said gutter and configured to rotate with said build platform.” (The primary combination of references does not explicitly teach a collection system. Davidson teaches a three-dimensional printer and solving the same problem of cleaning up excess powder as the instant claim. Davidson teaches in Fig. 27 a gutter 805 around build platform.  

    PNG
    media_image2.png
    474
    692
    media_image2.png
    Greyscale

Fig. 27 of Davidson teaches gutter around build platform to collect excess powder

    PNG
    media_image3.png
    545
    758
    media_image3.png
    Greyscale

Fig. 14B of Davidson teaches rotating paddle and blade to remove powder
Davidson teaches a rotating flicker blade 139. Davidson teaches in column 11, lines 15-26 “a paddle wheel agitator 138, which disturbs the powdered build material above the metering roller 133 to break bridges and keep the powdered build material flowing into the metering cavities 135.A flicker blade 139 rotates in the opposite direction from the metering roller 133. When a metering cavity 135 containing powdered build material enters the exit slot 137, the flicker blade 139 wipes the powdered build material out of the metering cavity 135. This technique prevents variation in the amount of powdered build material delivered, even when the materials are sticky or have a tendency to bridge.” Thus the technique to clear cavity with a rotating blade was known in the prior art. 

    PNG
    media_image4.png
    486
    531
    media_image4.png
    Greyscale

Fig. 14A of Davidson teaches using a rotating blade 139 to clean up powder from cavity 135
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the gutter and flicker blade as taught in Davidson to the system in Olga. One of ordinary skill in the art would have been motivated to do so because “the accumulation of excess powder, whether airborne or not, can lead to maintenance problems within the printer” as taught in column 1, lines 45-50 as taught in Davidson. 
However, Davidson does not explicitly teach a paddle in a gutter. 
Cecala describes both the dust-generating processes and the control strategies necessary to enable mine operations to reduce workers' dust exposure. Hence Cecala is solving the same problem as collecting particulates efficiently as the instant claim. 
Cecala teaches multiple scrapers at the conveyor belt to reduce dust emission in Figure 5.13. The scrapers are located near a chute to capture the scrapings and dust. Here conveyor belt carries the scraping and corresponds to gutter. The scrapers correspond to paddles. Hence the technique of using paddles in a gutter to improve scraping collection is known in the art.
Before the effective filing date of the claimed invention, it would have been obvious to use the gutter and flicker blade in Davidson to collect scrap particulates into chute as taught in Cecala. One of ordinary skill in the art would have been motivated to do so because “Material that sticks or clings to a conveyor belt after passing over the head pulley is called carryback. Carryback tends to fall from the belt as it passes over return idlers. This creates piles of material that require clean-up, which can increase worker dust exposure….. The goal is to remove carryback before it is released into the air and becomes a source of contamination to the workers or creates piles of material that require clean-up. The primary means of controlling carryback is to clean the belt as it passes over or past the head pulley (i.e. shortly after material is discharged from the belt). The two most common means of cleaning a conveyor belt of carryback are to mechanically "scrape" the belt via scrapers or brushes or to wash the belt”  as taught in page 141 of Cecala.)

    PNG
    media_image5.png
    597
    906
    media_image5.png
    Greyscale

Figure 5.13 of Cecala teaches using paddle in a gutter to reduce emission
Regarding claim 17,
 “The additive manufacturing system in accordance with claim 16, wherein said build platform is circular, and wherein said at least one recoater blade extends along a chord of said build platform” (Fig. 1 of Olga teaches a circular platform 23 and coater 33 extending along a chord of 23.)
Regarding claim 18,
“The additive manufacturing system in accordance with claim 17, wherein said at least one recoater blade comprises a pair of recoater blades extending along non-intersecting chords of said build platform.” (Fig. 1 teaches one recoater blade 33. Olga does not teach multiple coating blades.
Wienberg teaches powder removal device D in Fig. 1 with two blades. Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the coater 33 in Olga to add multiple blades as taught in Wienberg. One of ordinary skill in the art would have been motivated to do so in order to smooth the powder surface as taught in paragraph [39] of Wienberg. Additionally, even though Olga teaches one recoater blade, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have duplicated the blade as needed. Regarding duplication of parts, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04-VI-B. )
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olga et al., WO2014195068 (hereafter Olga), Weinberg, Davidson, and Cecala as applied to claim 16 above and further in view of, DataGenetics website, 2018 (hereafter DataGenetics).
 “The additive manufacturing system in accordance with claim 16, wherein said particulate dispenser is configured to dispense the particulate in a conical shape on the central region of said build platform, and wherein said at least one recoater blade is positioned to contact the particulate at a base of the conical shape and distribute the particulate across said build platform.” (The limitation “configured to dispense the particulate in a conical shape” is interpreted as the particulate flows due to gravity as described in paragraph [32] of the instant specification “particulate flows due to the force of gravity and particulate dispenser 116 does not include any flow-inducing mechanisms”.  This gravitational flow of particles result in a conical shape on the platform. Olga teaches in page 3, paragraph 8 “At the bottom of the container, a metering slot 32 is provided, through which the powder can trickle on the powder bed 15” which implies that gravity is pulling the powder particles down through the hole. 
The primary combination of references does not explicitly teach the shape the particles form on the platform. DataGenetics teaches free falling particles create a conical shape because of gravity, and friction with other particles. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use gravity as the only force to dispense particles as taught in Olga to obtain a conical shape of particles as taught in DataGenetics. One of ordinary skill in the art would have been motivated to do so in order to obtain conical shape as taught in DataGenetics. Moreover, since the technique to obtain a pile of conical shape by gravity and friction was known in the prior art the claim would have been obvious to yield predictable results. MPEP § 2143, D.)

    PNG
    media_image6.png
    1042
    1498
    media_image6.png
    Greyscale

Screenshot of DataGenetics teaches conical shape formed due to gravity and friction
Claims 1, 3, 4-6, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wienberg, US20170252806 (hereafter Wienberg), and further in view of Olga et al., WO2014195068 (hereafter Olga), Davidson et al., US7037382 (hereafter Davidson), and Cecala et al., Dust Control Handbook for Industrial Minerals Mining and Processing RI 9689 REPORT OF INVESTIGATIONS/2012, Chapter 5(hereafter Cecala).
Regarding claim 1, Wienberg teaches a system and method for additive manufacturing of components. 
“An additive manufacturing system comprising:” (Abstract teaches “A system for the additive manufacturing of components”.)
“a build platform configured to receive a particulate ;”( Abstract teaches “a powder receptacle, which is designed to receive a powdered material in the form of a starting material for a component to be manufactured”.) 
“a particulate dispenser configured to deposit the particulate onto said build platform;” (Fig. 1 teaches reservoir S depositing powder on the build platform.)
“a consolidation device configured to consolidate at least a portion of the particulate to form a component;” (Paragraph [39] teaches “The powder P is locally heated at the point of impact of the laser beam or laser line such that the powder particles are locally melted and form an agglomerate when cooled.”)
“a first actuator assembly configured to rotate said build platform about a rotation axis at a first speed, the rotation axis extending through a center of said build platform;” (Paragraph [42] teaches “a rotational movement R7 of the rotary drive shaft 7 can be converted into a rotation of the construction platform 2 about the rotational shaft 3 on the rotary table 9”. Thus rotary drive motor 6, and rotary drive shaft 7 corresponds to the actuator assembly in the instant claim.)

    PNG
    media_image7.png
    799
    593
    media_image7.png
    Greyscale

Fig. 1 of Wienberg teaches apparatus for additive manufacturing
“and a second actuator assembly comprising an actuator and a shaft extending along the rotation axis, wherein said actuator is configured to rotate said shaft about the rotation axis at a second speed different from the first speed, and wherein said shaft is coupled to said build platform and configured to translate said build platform along the rotation axis upon rotation of said shaft;”(Paragraph [41] of Weinberg teaches the construction platform 2 is mounted on a rotational shaft 3, which extends vertically through a base of the powder receptacle 1. The lowering drive may, for example, comprise a worm gear 4 driven by a lowering drive motor 5, which worm gear is in engagement with an external thread of the rotational shaft 3 and converts a rotational movement of the shaft of the lowering drive motor 5 into a translational movement of the rotational shaft 3 in the direction Z2.” Wienberg does not explicitly teach two motors driving at different speeds. Olga teaches a system for selective laser melting of powder to produce a workpiece.
Olga teaches in page 3, paragraph 2 controlling two motors independently to synchronize their movements “two motors can be controlled independently, with a synchronization of the movements’ leads to the spindle-shaped drive of the carrier.” It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to control the motors in Wienberg independently for synchronization as taught in Olga. One of ordinary skill in the art would have been motivated to do so in order to “decouple the two required movements and to bring about a lowering of the carrier to a powder bed position” as taught in page 3, paragraph 2 of Olga. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
“and a particulate collection system, the particulate collection system comprising a gutter surrounding said build platform, and at least one paddle positioned in said gutter and configured to rotate with said build platform.” (The primary combination of references does not explicitly teach a collection system. Davidson teaches a three-dimensional printer and solving the same problem of cleaning up excess powder as the instant claim. Davidson teaches in Fig. 27 a gutter 805 around build platform.  
Davidson teaches a rotating flicker blade 139. Davidson teaches in column 11, lines 15-26 “a paddle wheel agitator 138, which disturbs the powdered build material above the metering roller 133 to break bridges and keep the powdered build material flowing into the metering cavities 135.A flicker blade 139 rotates in the opposite direction from the metering roller 133.When a metering cavity 135 containing powdered build material enters the exit slot 137, the flicker blade 139 wipes the powdered build material out of the metering cavity 135. This technique prevents variation in the amount of powdered build material delivered, even when the materials are sticky or have a tendency to bridge.” Thus the technique to clear cavity with a rotating blade was known in the prior art. Both paddle 138 and blade 139 correspond to the paddle in the instant claim. As the gutter is around a rotating build platform, and a paddle is positioned in the gutter; it is implied that the paddle would rotate with the build platform.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the gutter and flicker blade as taught in Davidson to the system in Olga. One of ordinary skill in the art would have been motivated to do so because “the accumulation of excess powder, whether airborne or not, can lead to maintenance problems within the printer” as taught in column 1, lines 45-50 as taught in Davidson. 
However, Davidson does not explicitly teach a paddle in a gutter. 
Cecala describes both the dust-generating processes and the control strategies necessary to enable mine operations to reduce workers' dust exposure. Hence Cecala is solving the same problem as collecting particulates efficiently as the instant claim. 
Cecala teaches multiple scrapers at the conveyor belt to reduce dust emission in Figure 5.13. The scrapers are located near a chute to capture the scrapings and dust. Here conveyor belt carries the scraping and corresponds to gutter. The scrapers correspond to paddles. Hence the technique of using paddles in a gutter to improve scraping collection is known in the art.
Before the effective filing date of the claimed invention, it would have been obvious to use the gutter and flicker blade in Davidson to collect scrap particulates into chute as taught in Cecala. One of ordinary skill in the art would have been motivated to do so because “Material that sticks or clings to a conveyor belt after passing over the head pulley is called carryback. Carryback tends to fall from the belt as it passes over return idlers. This creates piles of material that require clean-up, which can increase worker dust exposure….. The goal is to remove carryback before it is released into the air and becomes a source of contamination to the workers or creates piles of material that require clean-up. The primary means of controlling carryback is to clean the belt as it passes over or past the head pulley (i.e. shortly after material is discharged from the belt). The two most common means of cleaning a conveyor belt of carryback are to mechanically "scrape" the belt via scrapers or brushes or to wash the belt”  as taught in page 141 of Cecala.)
Regarding claim 3,
“The additive manufacturing system in accordance with claim 2, wherein said threaded portion of said shaft is configured to engage a threaded coupling coupled to said build platform such that rotation of said shaft relative to said build platform causes said threaded coupling to move longitudinally along said shaft.”(Paragraph [41] in Wienberg teaches “the construction platform 2 is mounted on a rotational shaft 3, which extends vertically through a base of the powder receptacle 1. The lowering drive may, for example, comprise a worm gear 4 driven by a lowering drive motor 5, which worm gear is in engagement with an external thread of the rotational shaft 3 and converts a rotational movement of the shaft of the lowering drive motor 5 into a translational movement of the rotational shaft 3 in the direction Z2.”)
Regarding claim 4,
“The additive manufacturing system in accordance with claim 1, further comprising at least one recoater blade positioned adjacent said build platform, wherein said recoater blade is fixed in position during rotation of said build platform and is configured to contact the particulate deposited on said build platform.” (Wienberg teaches in paragraph [44] “the 3D printing device 10 may comprise a powder-removal device D such as a doctor or a levelling roller, which is designed to remove powdered material PS additionally fed in from the powder reservoir S from the powder surface. Here, the powder-removal device D can be lowered in the direction ZD onto the powder surface, and the excess powder is removed in a rotational movement RD”. Thus Wienberg teaches a recoater blade that is lowered in the vertical direction to touch and remove the particulate on build platform. However, Wienberg does not levelling and laser processing are done at same step. 
Olga in Page 3, paragraph 4 teaches “a coater extending horizontally from the vertical axis to the wall, which coater is arranged behind the powder container in the direction of rotation. This causes the just added powder immediately can be made uniform to obtain a flat surface of the powder bed.” Hence, coater 33 is positioned adjacent to platform 2 and contacts and distributes the particles across the platform. Page 3, paragraph 2 further teaches “the powder distributor can advantageously be arranged stationary in the system. This eliminates the mechanical complexity of a rotatable and / or height-adjustable arrangement. Instead, the pot-shaped carrier is mounted movably both in its height and in its angular position about the axis of rotation and driven in a suitable manner.” Hence the coater can be fixed while the platform rotates. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add the stationary coater as taught in Olga to the rotating platform in modified Wienberg. One of ordinary skill in the art would have been motivated to do so to enable “the production of the powder bed and the production of the workpiece by means of the laser takes place simultaneously” as taught in page 2, paragraph 4 of Olga.)
Regarding claim 5,
“The additive manufacturing system in accordance with claim 1, wherein said build platform is circular,” (Paragraph [36] teaches “the construction platform 2 may for example be a cylindrical disc of low thickness” wherein platform 2 corresponds to build platform in the instant claim.)
“and wherein said additive manufacturing system further comprises a cylindrical wall extending around said build platform to define a build container” (Paragraph [36] teaches a working chamber which is “generally pot-shaped, and may take the outer shape of a hollow cylinder or hollow box” wherein the working chamber corresponds to the build container in instant claim.)
“and at least one support coupled to said build platform,”(Fig. 1 teaches a rotary table 9, chamber 1, shaft 3, gear 4 as supports coupled to build platform.)
“wherein said first actuator assembly comprises a rotary actuator configured to rotate said build platform, said at least one support, and said cylindrical wall about the rotation axis at the first speed.” (Wienberg teaches in Fig. 1 motor 6 that rotates platform 9 and support bearings 8. However, Weinberg does not teach rotating cylindrical wall. Olga teaches a carrier 12, platform 23, and support rod 28 that rotate about the rotation axis 29 in Fig. 1. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the working chamber 1 in Wienberg to make it rotatable at the same speed as build platform. One of ordinary skill in the art would have been motivated to do so to ensure “there is no relative movement between the wall of the process chamber in which the powder bed is produced and the rotating bottom of the process chamber, which serves as the basis for the workpieces to be produced. Namely, such a relative movement would promote the displacement and displacement movements of powder particles with each other and thus reduce the quality of the surface of the powder bed” as taught in page 2, paragraph 6 of Olga.)
Regarding claim 6, 
“The additive manufacturing system in accordance with claim 5, wherein said shaft is coupled to said at least one support by a threaded coupling such that rotation of said shaft relative to said at least one support causes said at least one support to move longitudinally along said shaft.” (Wienberg teaches in Fig. 1 and paragraph [41] shaft 3 connected to a gear 4 by an external thread that converts the rotational movement of the shaft into a translational movement of the shaft and support table 9.)
Regarding claim 9,
“The additive manufacturing system in accordance with claim 1 further comprising a controller configured to control operation of said first actuator assembly and said second actuator assembly to cause translation of said build platform at a predetermined speed based on a difference between the first speed and the second speed.”(The limitation “to cause translation of said build platform at a predetermined speed based on a difference between the first speed and the second speed” is describing how rotational movement is translated to a longitudinal movement. Paragraph [12] in Wienberg teaches “computer-executable instructions are stored on a non-volatile computer-readable storage medium and, when executed by means of a data processing device, prompt the data processing device to carry out the steps of a method”. Hence, Wienberg teaches data processing device configured to control operation of motors.)
Regarding claim 10, 
“The additive manufacturing system in accordance with claim 1, wherein said particulate collection system further comprises a hopper, and a conduit coupling said gutter and said hopper together such that the particulate is allowed to flow from said gutter into said hopper.” (Davidson teaches in Fig. 27 a gutter 805 around build platform. Davidson further teaches a vacuum system in Column 2, lines 10-15 where “The vacuum system can also be configured to clean up powder deposited on or near the feed reservoir or the build chamber and return the cleaned-up powder to the feed reservoir.” Fig. 5 teaches an example of vacuum system where conduit 113, and valve 114 connects overflow chamber 230 to hopper 102. 

    PNG
    media_image8.png
    611
    668
    media_image8.png
    Greyscale

Fig. 5 of Davidson teaches chute, conduit, and hopper as particulate collection system
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the conduit, and hopper as taught in Davidson to the housing of Wienberg. One of ordinary skill in the art would have been motivated to do so because “the accumulation of excess powder, whether airborne or not, can lead to maintenance problems within the printer” as taught in column 1, lines 45-50 as taught in Davidson. )
Regarding claim 11,
“The additive manufacturing system in accordance with claim 10, wherein the conduit comprises a chute,”  (Davidson in Fig. 5 teaches an example of vacuum system where conduit 113, and valve 114 connects overflow chamber 230 to hopper 102. The overflow chamber 230 corresponds to a chute in the instant claim.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the chute as taught in Davidson to the gutter of modified Wienberg. One of ordinary skill in the art would have been motivated to do so because “the accumulation of excess powder, whether airborne or not, can lead to maintenance problems within the printer” as taught in column 1, lines 45-50 as taught in Davidson. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
“and wherein as the at least one paddle rotates with said build platform, the at least one paddle directs particulate from the gutter into the chute.” (The limitation describes how a paddle is used in the gutter.
The primary combination of references does not teach a paddle directing particulate from gutter to chute.
Cecala teaches multiple scrapers at the conveyor belt to reduce dust emission in Figure 5.13. The scrapers are located near a chute to capture the scrapings and dust. Here conveyor belt carries the scraping and corresponds to gutter. The scrapers correspond to paddles. Hence the technique of using paddles in a gutter to direct scraps from gutter to chute is known in the art.
Before the effective filing date of the claimed invention, it would have been obvious to use the gutter and flicker blade in modified Wienberg to collect scrap particulate as taught in Cecala. One of ordinary skill in the art would have been motivated to do so “to reduce the amount of carryback on the belt” as taught in page 141 of Cecala. Additionally, when the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114.)
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wienberg, US20170252806 (hereafter Wienberg), Olga et al., WO2014195068 (hereafter Olga), Davidson, Cecala as applied to claim 1 above and further in view of Thomasnet website, 2018 (hereafter Thomasnet).
 “The additive manufacturing system in accordance with claim 1, wherein said shaft comprises a first end, a second end, and a threaded portion extending between said first end and said second end, and wherein said shaft is supported at said first end and said second end by a bearing such that said shaft is rotatable relative to said build platform.” (Fig. 1 teaches shaft 3 supported through openings in chamber 1 and element 11. Wienberg does not explicitly teach a bearing supporting the shaft. Thomasnet solves the same problem of using bearing to reduce friction as the instant application. 
Thomasnet teaches “bearing is a device that is used to enable rotational or linear movement, while reducing friction and handling stress.” It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add bearings as taught in Thomasnet at the openings in element 11 and chamber 1 in Wienberg. One of ordinary skill in the art would have been motivated to do so to reduce “the friction between the surface of the bearing and the surface it’s rolling over” as taught in Thomasnet.

    PNG
    media_image9.png
    1013
    1546
    media_image9.png
    Greyscale

Screenshot of Thomasnet teaches bearing reduces friction
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wienberg, US20170252806 (hereafter Wienberg), Olga et al., WO2014195068 (hereafter Olga), Davidson, Cecala as applied to claim 6 above and further in view of Sutcliffe, US 20080109102 (hereafter Sutcliffe).
 “The additive manufacturing system in accordance with claim 6, wherein said at least one support comprises a plate and a plurality of elongate members coupled to and extending between said plate and said build platform, and wherein said threaded coupling extends through a center of said plate.”(Wienberg does not teach a rotary support plate. Sutcliffe teaches an apparatus for layer on layer manufacture of three dimensional items. Sutcliffe teaches in Fig. 1-6, paragraph [31-33] a build chamber 2 which is supported by movable plate 14, and fixed plates 8 and 10. Threaded screw 6 extends through the center of build chamber and plates. Guide pillars 12 are coupled to and support plates 8, 10, and 14. Motor 20 rotates the build platform and support plate 14 at same speed. Sutcliffe also teaches in paragraph [30] “the build chamber 2 is coupled to a lead screw 6 and is thereby caused to move, as it rotates, along the direction of the screw axis (referred to herein as the "z axis", which is also the axis about which the build chamber 2 rotates).” Lead screw 6 is driven by a screw drive motor in the same direction as the build chamber 2 but at a different speed “and the rate of advance of the build chamber is thus controlled by the difference in rotational speeds of the chamber 2 and screw 6” as taught in paragraph [34]. Here, guide pillars correspond to elongated members; plates 8, 10, and 14 correspond to support plate; screw 6 with thread correspond to thread coupling.

    PNG
    media_image10.png
    623
    712
    media_image10.png
    Greyscale

Fig. 1 of Sutcliffe teaches apparatus with movable support plate and guide pillars
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the chamber in modified Wienberg to add the support plates and elongated members as taught in Sutcliffe. One of ordinary skill in the art would have been motivated to do so to ensure “the rate of advance of the build chamber is thus controlled by the difference in rotational speeds of the chamber 2 and screw 6” as taught in paragraph [34] in Sutcliffe.)
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wienberg, US20170252806 (hereafter Wienberg), Olga et al., WO2014195068 (hereafter Olga), Davidson, Cecala as applied to claim 1 above and further in view of Homeguides website, 2018 (hereafter Homeguides).
 “The additive manufacturing system in accordance with claim 1 further comprising a gas handling system configured to direct a gas across a build area of said build platform, said gas handling system comprising a gas source and a plenum.” (Wienberg teaches in paragraph [39] “The entire system 10 may be received in a housing (not explicitly shown), which is kept in an evacuated atmosphere and/or inert gas atmosphere.” It is implied that a gas source has to be present to keep the housing in inert gas atmosphere. However, Wienberg does not explicitly teach a gas handling system with plenum.
 Homeguides solves the same problem of distributing air through a controlled path. Homeguides teaches “The HVAC equipment has a blower that forces heated or cooled air into the supply plenum and from the plenum into the rooms through the supply duct system. Air-cleaning filters may be located in the supply plenum” and “The air from the rooms collects in the return plenum and is drawn back into the HVAC equipment through the return inlet for another round of heating or cooling. Air filters often are located in the return plenum.”

    PNG
    media_image11.png
    993
    1140
    media_image11.png
    Greyscale


Screenshot of Homeguides teaches plenum for air distribution
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the plenums of Homeguides to the housing of Wienberg. One of ordinary skill in the art would have been motivated to do so “to provide a controlled path for distributing heated or cooled air” as taught in Homeguides.)
Response to Arguments
Applicant’s arguments filed on January 26, 2022 with respect to claim(s) 1-11, 16-19 have been considered but are not persuasive. 
The applicant argues against 112(f) interpretation of consolidation device on pages 8-10 of the Remarks. The applicant is reminded that “one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier” MPEP 2181. The applicant neither amended the claim to add structure nor showed that the current limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The argument is not persuasive.
The applicant amended claims 1 and 16 to add “a particulate collection system that includes at least one paddle positioned in a gutter surrounding a build platform and configured to rotate with the build platform.” The previous 102 rejection is withdrawn due to the amendment. However, a new ground of rejection is made as discussed above. 
In response to applicant's argument on pages 10-11 that Davidson used the flicker blade for metering, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The double patenting rejections of previous office action are withdrawn due to the amendments of claims 1 and 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761